In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1344V
                                        UNPUBLISHED


    SARAH WELLS,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: December 10, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On October 7, 2020, Sarah Wells filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) after receiving an influenza (flu) vaccination on October 17, 2017.
Petition at 1. Petitioner further alleges that she received the vaccination in the United
States, her injury lasted more than six months, and she has never filed a civil action or
received compensation in the form of an award or settlement for vaccine-related injuries.
Petition at 6-7. The case was assigned to the Special Processing Unit of the Office of
Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On December 10, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Respondent found that “[P]etitioner’s alleged injury is consistent with SIRVA
as defined by the Vaccine Injury Table.” Id. at 6. Specifically, Respondent determined that
“[P]etitioner had no history of pain, inflammation, or dysfunction of her left shoulder; pain
occurred within 48 hours after receipt of an intramuscular vaccination; pain was limited to
the shoulder in which the vaccine was administered; and no other condition or abnormality
has been identified to explain petitioner’s shoulder pain.” Id. at 6-7. Respondent further
agrees that the scope of damages to be awarded is limited to Petitioner’s left-sided SIRVA
and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2